Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the amendment filed on September 20, 2021 (hereafter “Response”). The amendments, as set forth in the supplemental amendment filed January 5, 2022, have been entered.
Claims 1 and 15 are now amended.
Claims 1–8, 10, 11, and 13–15 are pending in the application. 
Claims 1–8, 10, 11, and 13–15 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0113573 A1 (hereafter “Kulus”) in view of U.S. Patent Application Publication No. 2009/0177970 A1 (hereafter “Jahl”). The Applicant’s arguments have been considered, but are not persuasive. 
Specifically, the Applicant argues that Kulus does not include an automatic run-time process that combines two menu structures (see Response 11), but Kulus does not need to teach combining the menu structures at run-time because Jahl explicitly teaches this feature. The Examiner provided this finding on page 7, paragraph 28, of the Non-Final Office Action dated May 18, 2021, but the present response never addresses it.
Accordingly, with all of the pending claims standing rejected, the Applicant’s request for an allowance (Response 12) is respectfully denied. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1–8, 10, 11, and 13–15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0113573 A1 (hereafter “Kulus”) in view of U.S. Patent Application Publication No. 2009/0177970 A1 (hereafter “Jahl”).
Claim 1
Kulus teaches:
A method to create a menu structure on a measuring transducer of process automation technology, 
“To add DDL menu constructs for a new device at block 512, a new device routine 600 may be invoked as shown in FIG. 12.” Kulus ¶ 82.
Note, in the Kulus reference, the acronym “DD” stands for “device description,” i.e., how each device identifies itself, and each “DD is written in the well-known and well-supported Device Description Language (DDL)).” Kulus ¶ 17.
wherein the measuring transducer is embodied to connect to at least one field device, the method comprising: connecting a field device to the measuring transducer;
“Once one or more devices are selected, the configuration routine 600 retrieves the DD for the selected device(s) at block 608,” which is described in greater detail in FIG. 6. Kulus ¶ 83. Specifically, as shown in FIG. 6, the sub-process of retrieving the DD includes “the DDL-based host 50 connect[ing] to the device.” Kulus ¶ 59.

“If it is determined that the DDL-based host 50 does not have the DD for the device” at block 206, then, “at block 208 the DD retrieval routine 200 identifies a DD database . . . and sends a request to the database to obtain the DD for the device,” Kulus ¶ 61, which the DDL-based host 50 then downloads. See Kulus ¶ 62. 
Note that although Kulus does not explicitly disclose transmitting the field-device-specific menu structure MS directly from the field device, Kulus appears to at least suggest that the DD may be provided by the device itself. See Kulus ¶ 84 (describing an embodiment where the field device’s DD may be available “if previously provided from the device itself”).
creating a common menu structure on the measuring transducer using a measuring-transducer-specific menu structure located on the measuring transducer and incorporating linkages into the measuring-transducer-specific menu structure that link to portions of the field-device-specific menu structure
At block 614, after parsing the DD and exposing the menu constructs therein to the user for selection in blocks 610–612, “a DDL menu construct may be selected and added to the DDL graphical user interface at block 616 in accordance with the user's preferences (e.g., placement, menu style, etc.).” Kulus ¶ 86. 
These two blocks satisfy the claim’s requirement of creating the menu structure “on the measuring transducer using a measuring-transducer-specific menu structure,” because the DDL based host 50 (the claimed measuring-transducer) maintains a DDL FILE (the claimed measuring-transducer-specific menu structure) that “acts as a local resource file that maps the DDL graphical user interface to the DDL menu constructs added to the DDL graphical user interface.” Kulus ¶ 50. Remember: blocks 610–616 are all part of the add device routine 600, which already exists on the DDL-based host 50. Kulus ¶¶ 79 and 97. 
These two blocks also satisfy the claim’s requirement of “incorporating linkages into the measuring-transducer-specific menu structure that link to portions of the field-device-specific menu structure” because the DD from which the user selects his menu constructs are “a formal description of the data and operating procedures for a field device, including . . . graphical user interfaces (e.g., menus and display formats) associated with various features of the device.” Kulus ¶ 17.
wherein the linkages include 
Kulus’s menu constructs are linkages that include a placeholder because they describe the place in a template where they are to appear. See Kulus ¶ 86.

As shown in FIG. 7, each placeholder in configuration template 304 is at least one of among four elements in the common page generated by template 304.
wherein the individual elements come from a foreign menu structure, and wherein the individual elements are referenced via the placeholder, wherein the placeholder is displayed only if the individual elements are available.
“The exposed DDL menu constructs in the menu constructs template 300 may be just those exposed for the new device at block 610, or may include the DDL menu constructs for the new device as well as the DDL menu constructs used in the DDL 
As mentioned above, while Kulus appears to at least suggest the field-device-specific menu structure is transmitting from the field device to the measuring transducer, Kulus does not appear to explicitly disclose the same to the extent required for a finding of anticipation. Kulus also appears not to explicitly disclose including “an anchor point” in the linkages, let alone an anchor point as specifically described in the claim. Kulus also does not generate its menu structure at run-time.
Jahl, however, teaches a method comprising:
connecting a field device to the measuring transducer;
“For the online servicing [of field device F2 using the computer unit CU] a communication connection to the field device F2 via the communication interface CI2 is necessary.” Jahl ¶ 30. Accordingly, “[v]ia DTM2, field device F2 is opened.” Jahl ¶ 31.
when a field-device-specific menu structure is not available on the measuring transducer, transmitting the field-device-specific menu structure from the field device to the measuring transducer;
“Only when the user would like to access parameters [that] are not provided by the offline servicing” (the “offline servicing” being provided by DTM2 on the computer unit CU), then “the corresponding servicing elements, respectively menu structures [are] retrieved from the field device F2.” Jahl ¶ 32. 
creating a common menu structure on the measuring transducer using a measuring-transducer-specific menu structure located on the measuring transducer and incorporating linkages into the measuring-transducer-specific menu structure that link to portions of the field-device-specific menu structure, wherein the linkages include an anchor point, 
“Via DTM2, field device F2 is opened. Then, the field device transmits field-device-specific servicing elements.” Jahl ¶ 31. 
generated at run-time;
Using this data, “graphical servicing elements can be built at runtime, based on information retrieved from the field device.” Jahl ¶ 42.
wherein the anchor point is a reference to a complete menu page of the field-device-specific menu structure, wherein the anchor point is a submenu point, the selection of which leads the user to another menu page, 
The field-device-specific servicing elements include “menu structures, which can be displayed in the frame application FA with the help of the DTM, DTM2.” Jahl ¶ 31; see also Jahl ¶ 34 (“The operating elements can be e.g. selection menus, parameters or units.”).
wherein the at least one anchor point is displayed in the common menu structure only when a corresponding menu page exists in the field-device-specific menu structure,
“Only when the user would like to access parameters, which are not provided by the offline servicing, are the corresponding servicing elements, respectively menu structures, retrieved from the field device F2.” Jahl ¶ 32. “The device description, the DTM, does not know which operating elements, respectively which menu structure, needs to be displayed. Rather, the device description queries the field device F2 as to what is available for display.” Jahl ¶ 36.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kulus’s mechanism for obtaining DDL menu constructs simply by copying Jahl’s technique of transmitting substantially the same information directly from the field devices, rather than from the external databases discussed in Kulus’s disclosure. One would have been motivated to copy Jahl’s technique, because by making the menu structures available from the field devices, “upload and download times can be significantly decreased.” Jahl ¶ 39.
Claim 2
Kulus, as combined with Jahl, teaches the method according to claim 1, 

Regarding the field-device-specific menu structure, “DDL conditionals are well-understood in the industry as involving child objects dependent upon a variable.” Kulus ¶ 49. “In particular, the use of DDL conditionals allows the configuration interface to display not only the DDL constructs available for selection or input, but also any dependencies that might be encountered in selecting a construct or providing an input.” Kulus ¶ 49. For example, “[a] user is able to select the variable (pressure) and other menu constructs (e.g., gauge, chart, text) associated with the variable, and is automatically presented with child objects (e.g., other variables) that are dependent upon the variable (e.g., pressure_upper_range_value, pressure_​lower​_​range_value) to be added to the graphical user interface. The DDL conditionals may also make such a selection mandatory, such that inclusion of the menu construct (e.g., pressure) in the DDL graphical user interface is conditioned upon selection of a further menu construct (e.g., pressure_upper​_​range​_​value, pressure_lower_range_value).
Regarding the measuring-transducer-specific menu structure, recall that “the add device routine 600 retrieves the DD for the selected device(s) at block 608” for storage on the DDL-based host, Kulus ¶ 83,1 and that all DDL menus and DDL menu constructs are provided “within the DD to the DDL-based host 50.” Kulus ¶ 84. As established above, DDL menus and DDL menu constructs include hierarchically structured data (the DDL conditionals), and now, those constructs have been added into DDL-based host 50’s menu at block 616. See Kulus ¶ 86.
wherein the field-device-specific menu structure and the measuring-transducer-specific menu structure each include a distinction between the hierarchically structured data and a display of the hierarchically structured data, 
see Kulus ¶ 49, and then, distinct from the DDL conditionals, “[t]he user's preferences for the user configured DDL graphical user interface (e.g., selected DDL menu constructs, values, etc.) may be stored as a DDL file data structure referred to as FILE data, where the values of certain variables may be stored in the user's database.” Kulus ¶ 50.
and wherein the hierarchically structured data of the field-device-specific menu structure and the hierarchically structured data of the measuring-transducer-specific menu structure include static texts 
Within the FILE data that describes how to display the DDL menu constructs, “the screen title and display style is specified with LABEL.” Kulus ¶ 53.
or parameters.
“The VARIABLE statement describes the variable data to be displayed in accordance with the graphical user interface (process_variables_root_menu) described in the MENU statement. A Variable is any value or type of data (e.g., enumerated, integer, floating point, alphanumeric, etc.) contained in the field device or used by the host system 50 to interact with the field device (e.g., pressure in a pressure transmitter, upper and lower range limits, device tag, etc.).” Kulus ¶ 55.
Claim 3
Kulus, as combined with Jahl, teaches the method according to claim 2, 
wherein only the hierarchically structured data of the field-device-specific menu structure are transmitted 
Specifically, the only time routine 600 transmits information to the DDL-based host 50 is at block 608, where “the add device routine 600 retrieves the DD for the selected device(s).” Kulus ¶ 83.

Jahl, however, teaches:
the hierarchically structured data of the field-device-specific menu structure are transmitted from the field device to the measuring transducer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kulus’s mechanism for obtaining DDL menu constructs simply by copying Jahl’s technique of transmitting substantially the same information directly from the field devices, rather than from the external databases discussed in Kulus’s disclosure. One would have been motivated to copy Jahl’s technique, because by making the menu structures available from the field devices, “upload and download times can be significantly decreased.” Jahl ¶ 39.
Claim 4
Kulus, as combined with Jahl, teaches the method according to claim 1, 
wherein the measuring transducer includes a first interpreter configured to read, analyze, and execute the field-device-specific menu structure and the measuring-transducer-specific menu structure at runtime and to create the common menu structure.
“The DDL instructs the host system or host application how to communicate, decode, and display the information in the DD for the device.” Kulus ¶ 17. The Applicant places no limitation on the phrase “runtime,” or when it occurs, so anytime the “new device routine 600 [is] invoked,” Kulus ¶ 82, the time during which runtime 600 runs is indeed a “runtime.” 
Claim 5
Kulus, as combined with Jahl, teaches the method according to claim 4, 
wherein the measuring-transducer-specific menu structure references measuring-transducer-specific parameters 

wherein the field-device-specific menu structure includes field-device-specific parameters stored in a second database assigned to the field device, 
“The DD for the device may be retrieved from . . . the management information system 56, from one of the various DD databases 58, 60, 62, or from the device manufacturer database 64.” Kulus ¶ 83.
and wherein the measuring transducer further includes a management unit configured to manage the transducer-specific parameters and the field-device-specific parameters and to query the transducer-specific parameters and the field-device-specific parameters from the first database or the second database.
“The add device routine 600 may utilize the DD retrieval routine 200 of FIG. 6 for retrieving the DD of a selected device at block 608.” Kulus ¶ 83.
Kulus does not appear to explicitly disclose where the claimed measuring-transducer-specific parameters are stored.
Jahl, however, teaches a method wherein:
the measuring-transducer-specific menu structure references measuring-transducer-specific parameters stored in a first database in the measuring transducer, 
“For managing project structure, each device manager and communication manager offers information via its Information interface. On the basis of this information, the frame application FA can accumulate catalog data K needed for managing project structure.” Jahl ¶ 26.
wherein the field-device-specific menu structure includes field-device-specific parameters stored in a second database assigned to the field device, 

and wherein the measuring transducer further includes a management unit configured to manage the transducer-specific parameters and the field-device-specific parameters and to query the transducer-specific parameters and the field-device-specific parameters from the first database or the second database.
“Frame application FA serves for, among other things, managing and instantiating various objects; in such case, the frame application is responsible for building the project structure, establishing connections between device- and communication-manager-instances, starting and managing applications, storing and loading project data, as well as production and destruction of projects.” Jahl ¶ 25.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kulus by copying Jahl’s technique of storing the measuring transducer specific parameters directly on the measuring transducer. One would have been motivated to make this combination based on the fact that “[t]he upload and download times can be significantly decreased, since parameters which are only needed for online servicing (e.g. version information) or which are only needed infrequently, need only to be accessible via [Jahl’s] method.” Jahl ¶ 39.
Claim 6
Kulus and Jahl teach method according to claim 5, and Jahl further teaches 
the field device includes the second database, and the field-device-specific parameters are stored in the second database.
“The field-device-specific menu structures are, as a rule, present in the field device F2, since field devices most often possess an on-site servicing capability.” Jahl ¶ 31.

Claim 7
Kulus, as combined with Jahl, teaches the method according to claim 5, 
wherein the measuring transducer further includes at least a second interpreter configured to execute an extension, the method further comprising:
The workstation 14 “may include a number of host applications for monitoring and operating the process control system 10, and, more particularly, the field devices 25–39. For example, the host system 50 may include host applications for process control, simulation, maintenance, diagnostics, configuration, etc.” Kulus ¶ 44. Using the host applications, “the DDL constructs (such as variables, methods, commands, menus and display formats, such as images, graphs, grids, waveforms and charts) are interpreted by the DDL-based host or host application and displayed to the user.” Kulus ¶ 19.
when a field-device-specific software is not located on the measuring transducer, transmitting the field-device-specific software 
“If it is determined that the DDL-based host 50 does not have the DD for the device” at block 206, then, “at block 208 the DD retrieval routine 200 identifies a DD database . . . and sends a request to the database to obtain the DD for the device,” Kulus ¶ 61, which the DDL-based host 50 then downloads. See Kulus ¶ 62. 

The Applicant explicitly defines the term “extension” to be “software that is not primarily part of the measuring transducer.” (Spec. ¶ 52). Kulus likewise discloses that the DD for each device is designed as an extension because it is not primarily part of the DDL-based host 50; rather, the DDL-based host 50 must download the DD for each device from a respective database. See Kulus ¶¶ 61–62.
wherein the field-device-specific software accesses the field-device-specific menu structure, 
“Generally speaking, the configuration, storage and retrieval of DDL graphical user interfaces may be accomplished by using DDL conditionals, FILE data and LOCAL variables.” Kulus ¶ 49. As discussed above, the DDL conditionals describe the hierarchy, see Kulus ¶ 49, and then, distinct from the DDL conditionals, “[t]he user's preferences for the user configured DDL graphical user interface (e.g., selected DDL menu constructs, values, etc.) may be stored as a DDL file data structure referred to as FILE data, where the values of certain variables may be stored in the user's database.” Kulus ¶ 50.
and wherein the field-device-specific software further accesses the second database in which the field-device-specific parameters are stored.
“The DD for the device may be retrieved from . . . the management information system 56, from one of the various DD databases 58, 60, 62, or from the device manufacturer database 64.” Kulus ¶ 83.
Kulus does not appear to explicitly disclose whether the software is transmitted “from the field device to the measuring transducer after the field device is connected to the measuring transducer.”
Jahl, however, teaches:
when a field-device-specific software is not located on the measuring transducer, transmitting the field-device-specific software from the field device to the measuring transducer after the field device is connected to the measuring transducer

“Only when the user would like to access parameters [that] are not provided by the offline servicing” (the “offline servicing” being provided by DTM2 on the computer unit CU), then “the corresponding servicing elements, respectively menu structures [are] retrieved from the field device F2.” Jahl ¶ 32. Specifically, “the field device transmits field-device-specific servicing elements, respectively menu structures, which can be displayed in the frame application FA with the help of the DTM, DTM2.” Jahl ¶ 31.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kulus’s mechanism for obtaining DDL menu constructs simply by copying Jahl’s technique of transmitting substantially the same information directly from the field devices, rather than from the external databases discussed in Kulus’s disclosure. One would have been motivated to copy Jahl’s technique, because by making the menu structures available from the field devices, “upload and download times can be significantly decreased.” Jahl ¶ 39.
Claim 8
Kulus, as combined with Jahl, teaches the method according to claim 5, further comprising:
assigning a unique identifier to each field-device-specific parameter and to each measuring-transducer-specific parameter after combining the field-device-specific menu structure with the measuring-transducer-specific menu structure.
“The addition of menu constructs to the DDL graphical user interface may involve mapping the DDL graphical user interface to the selected DDL menu construct. Mapping DDL graphical user interface to the selected DDL menu construct may involve inserting a call or command into the DDL graphical user interface FILE 
Claim 10
Kulus, as combined with Jahl, teaches the method according to claim 1, 
wherein the field-device-specific menu structure is combined with the measuring-transducer-specific menu structure, menu page by menu page.
“For example, referring again to FIG. 7, the user may select particular graphical icons representing the DDL menu constructs from the menu constructs template 300, drag the icons into the configuration template 304 and place the DDL menu constructs where the user wants,” i.e., one by one. Kulus ¶ 86. The menu constructs themselves may refer to “menu items or parameters displayed in a menu,” Kulus ¶ 63, and thus may fall within the scope of a “page” as claimed.
Claim 11
Kulus, as combined with Jahl, teaches the method according to claim 1, 
wherein the field-device-specific menu structure is combined with the measuring-transducer-specific menu structure, element by element, in one menu page.
“For example, referring again to FIG. 7, the user may select particular graphical icons representing the DDL menu constructs from the menu constructs template 300, drag the icons into the configuration template 304 and place the DDL menu constructs where the user wants,” i.e., one by one, and onto the same template 304. Kulus ¶ 86.
Claim 13
Kulus, as combined with Jahl, teaches the method according to claim 1, and neither reference needs to teach whether “the at least one anchor point defines an entry point or an exit point,” because the anchor point is an optional element per claim 1. That is, prior art methods (and alleged infringers) that include a placeholder further include an anchor point to anticipate, teach, or infringe claim 1, and therefore, the further limitations on this optional element recited in claim 13 need not be present either.
Claim 14
Kulus, as combined with Jahl, teaches the method according to claim 1, and neither reference needs to teach whether “the common menu structure includes a menu page that includes all anchor points of the field-device-specific menu structure that the measuring transducer cannot integrate using anchor points known to the measuring transducer when the measuring transducer was manufactured,” because the anchor point is an optional element per claim 1. That is, prior art methods (and alleged infringers) that include a placeholder need not further include an anchor point to anticipate, teach, or infringe claim 1, and therefore, the further limitations on this optional element recited in claim 13 need not be present either.
Claim 15
Kulus teaches:
A measuring transducer comprising: a computing unit including a memory; 
“Referring now to FIG. 1, a hardwired distributed process control system 10 includes one or more process controllers 12 connected to one or more host workstations or computers 14 (which may be any type of personal computer or workstation).” Kulus ¶ 38.
a persistent memory; a first database stored in the persistent memory, 
The workstation 14 includes a DDL-based host system 50, which “may also have a local library or database 52 storing the device description (DD) of one or more of the field devices 25–39.” Kulus ¶ 44.
wherein the first database includes measuring-transducer-specific parameters; 

This ‘wherein’ clause is wholly directed to printed matter, because the measuring-transducer-specific parameters are never claimed as performing a function. They do not even provide support for performing any of the functions of claim 15, and in fact, the “measuring-transducer-specific parameters” are never again mentioned in the claim. Compare this, for example, with claim 12, where the measuring-transducer-specific menu structure depends upon a state of the measuring-transducer-specific referenced parameters. 
a first interpreter of the measuring transducer configured to interpret abstract formulations of a menu structure; 
“The DDL-based host 50 includes a configuration interface that allows an end-user at a process plant, such as the operator, to configure a DDL graphical user interface using information from the DD for each device selected by the user, such that the host 50 may dynamically create and maintain customized menus based on MENU constructs within the DD.” Kulus ¶ 48.
a second interpreter of the measuring transducer configured to execute field-device-specific software on the measuring transducer; 
The workstation 14 “may include a number of host applications for monitoring and operating the process control system 10, and, more particularly, the field devices 25-39. For example, the host system 50 may include host applications for process control, simulation, maintenance, diagnostics, configuration, etc.” Kulus ¶ 44.

“To add DDL menu constructs for a new device at block 512, a new device routine 600 may be invoked as shown in FIG. 12.” Kulus ¶ 82.
connecting a field device to the measuring transducer;
“Once one or more devices are selected, the configuration routine 600 retrieves the DD for the selected device(s) at block 608,” which is described in greater detail in FIG. 6. Kulus ¶ 83. Specifically, as shown in FIG. 6, the sub-process of retrieving the DD includes “the DDL-based host 50 connect[ing] to the device.” Kulus ¶ 59.
when a field-device-specific menu structure is not available on the measuring transducer, transmitting the field-device-specific menu structure 
“If it is determined that the DDL-based host 50 does not have the DD for the device” at block 206, then, “at block 208 the DD retrieval routine 200 identifies a DD database . . . and sends a request to the database to obtain the DD for the device,” Kulus ¶ 61, which the DDL-based host 50 then downloads. See Kulus ¶ 62. 
Note that although Kulus does not explicitly disclose transmitting the field-device-specific menu structure MS directly from the field device, Kulus appears to at least suggest that the DD may be provided by the device itself. See Kulus ¶ 84 (describing an embodiment where the field device’s DD may be available “if previously provided from the device itself”).
creating a common menu structure on the measuring transducer using a measuring-transducer-specific menu structure located on the measuring transducer and incorporating linkages into the measuring-transducer-specific menu structure that link to portions of the field-device-specific menu structure

These two blocks satisfy the claim’s requirement of creating the menu structure “on the measuring transducer using a measuring-transducer-specific menu structure,” because the DDL based host 50 (the claimed measuring-transducer) maintains a DDL FILE (the claimed measuring-transducer-specific menu structure) that “acts as a local resource file that maps the DDL graphical user interface to the DDL menu constructs added to the DDL graphical user interface.” Kulus ¶ 50. Remember: blocks 610–616 are all part of the add device routine 600, which corresponds to block 512 of an overall routine 500 for editing a DDL graphical user interface that already exists on the DDL-based host 50. Kulus ¶¶ 79 and 97. 
These two blocks also satisfy the claim’s requirement of “incorporating linkages into the measuring-transducer-specific menu structure that link to portions of the field-device-specific menu structure” because the DD from which the user selects his menu constructs are “a formal description of the data and operating procedures for a field device, including . . . graphical user interfaces (e.g., menus and display formats) associated with various features of the device.” Kulus ¶ 17.
wherein the linkages include 
Kulus’s menu constructs are linkages that include a placeholder because they describe the place in a template where they are to appear. See Kulus ¶ 86.

As shown in FIG. 7, each placeholder in configuration template 304 is at least one of among four elements in the common page generated by template 304.
wherein the individual elements come from a foreign menu structure, and wherein the individual elements are referenced via the placeholder, wherein the placeholder is displayed only if the individual elements are available.
“The exposed DDL menu constructs in the menu constructs template 300 may be just those exposed for the new device at block 610, or may include the DDL menu constructs for the new device as well as the DDL menu constructs used in the DDL graphical user interface and/or the DDL menu constructs for the device(s) that were retrieved when originally creating and configuring the DDL graphical user interface.” Kulus ¶ 85.
As mentioned above, while Kulus appears to at least suggest the field-device-specific menu structure is transmitting from the field device to the measuring transducer, Kulus does not appear to explicitly disclose the same to the extent required for a finding of anticipation. Kulus also appears not to explicitly disclose including “an anchor point” in the linkages, let alone an anchor point as specifically described in the claim. Kulus also does not generate its menu structure at run-time.
Jahl, however, teaches:
A measuring transducer comprising: a computing unit including a memory; 
“FIG. 1 shows, schematically, the basic structure of a component-based management system for field devices of automation technology,” including “a computer unit CU.” Jahl ¶ 25. The computer unit CU as access to several memories, including at least a memory that stores project data M for frame application FA.
a persistent memory; 
As illustrated, the computer unit CU also includes a memory for holding catalog data K. See Jahl FIG. 1. 

“[T]he frame application FA can accumulate catalog data K needed for managing project structure.” Jahl ¶ 26.
an operating software of the measuring transducer configured to execute a method to create a menu structure, the method including: 
“Frame application FA forms, together with the device manager instances DTM1, DTM2 and the communication manager instance DTMC, etc., an object-based configuration system CS for field devices of automation technology.” Jahl ¶ 28. The method performed by this software system will now be discussed.
connecting a field device to the measuring transducer;
“For the online servicing [of field device F2 using the computer unit CU] a communication connection to the field device F2 via the communication interface CI2 is necessary.” Jahl ¶ 30. Accordingly, “[v]ia DTM2, field device F2 is opened.” Jahl ¶ 31.
when a field-device-specific menu structure is not available on the measuring transducer, transmitting the field-device-specific menu structure from the field device to the measuring transducer;
“Only when the user would like to access parameters [that] are not provided by the offline servicing” (the “offline servicing” being provided by DTM2 on the computer unit CU), then “the corresponding servicing elements, respectively menu structures [are] retrieved from the field device F2.” Jahl ¶ 32. 
creating a common menu structure on the measuring transducer using a measuring-transducer-specific menu structure located on the measuring transducer and incorporating linkages into the measuring-transducer-specific menu structure that link to portions of the field-device-specific menu structure, wherein the linkages include an anchor point, 

wherein the common menu structure is generated at run-time;
Using this data, “graphical servicing elements can be built at runtime, based on information retrieved from the field device.” Jahl ¶ 42.
wherein the anchor point is a reference to a complete menu page of the field-device-specific menu structure, wherein the anchor point is a submenu point, the selection of which leads the user to another menu page, 
The field-device-specific servicing elements include “menu structures, which can be displayed in the frame application FA with the help of the DTM, DTM2.” Jahl ¶ 31; see also Jahl ¶ 34 (“The operating elements can be e.g. selection menus, parameters or units.”).
wherein the at least one anchor point is displayed in the common menu structure only if a corresponding menu page exists in the field-device-specific menu structure,
“Only when the user would like to access parameters, which are not provided by the offline servicing, are the corresponding servicing elements, respectively menu structures, retrieved from the field device F2.” Jahl ¶ 32. “The device description, the DTM, does not know which operating elements, respectively which menu structure, needs to be displayed. Rather, the device description queries the field device F2 as to what is available for display.” Jahl ¶ 36.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kulus’s mechanism for obtaining DDL menu constructs simply by copying Jahl’s technique of transmitting substantially the same information directly from the field devices, rather than from the external databases discussed in Kulus’s disclosure. One would have been motivated to copy Jahl’s technique, because by making the menu structures available from the field devices, “upload and download times can be significantly decreased.” Jahl ¶ 39.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Kulus ¶ 62.